


110 HRES 968 IH: Recognizing the 50th anniversary of the

U.S. House of Representatives
2008-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 968
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2008
			Mr. Moran of Virginia
			 (for himself, Mr. Towns,
			 Mr. Bishop of Georgia,
			 Mr. Reyes,
			 Mr. Langevin,
			 Mr. Smith of Washington,
			 Mr. Miller of Florida,
			 Mr. Sestak,
			 Ms. Bordallo,
			 Mr. Scott of Virginia,
			 Ms. Eshoo,
			 Mr. Dicks,
			 Mr. Saxton, and
			 Mr. Conaway) submitted the following
			 resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Recognizing the 50th anniversary of the
		  Defense Advanced Research Projects Agency.
	
	
		Whereas in October 1957, the Soviet Union ushered in a new
			 dimension to the Cold War with the United States when it successfully launched
			 Sputnik I, the world’s first artificial satellite, into space;
		Whereas the threat of Soviet technological superiority and
			 space domination could not be tolerated amid the growing tensions and
			 developing arms race between the two superpowers;
		Whereas on February 7, 1958, in response to the launch of
			 Sputnik I, the Department of Defense established the Advanced Research Projects
			 Agency to serve under the Secretary of Defense as the specialized technical
			 engine for the United States military;
		Whereas on March 23, 1972, the name of the agency was
			 changed to the Defense Advanced Research Projects Agency (DARPA) by a
			 Department of Defense directive;
		Whereas for over 50 years, DARPA has developed significant
			 cutting edge technology that elevates the United States to the forefront of
			 innovation and propelled the United States military to be the most
			 technologically superior fighting force in the world;
		Whereas DARPA’s radical achievements in innovation for our
			 national defense led to the development of the Internet, stealth aircraft
			 technology, ballistic missile defense, unmanned aerial vehicles, and autonomous
			 navigation;
		Whereas DARPA’s modern-day programs are developing
			 real-time accurate language translation, prosthetics that can be controlled by
			 the brain, and alterative energy to eliminate dependencies on foreign sources
			 of oil;
		Whereas the unique business model of limiting terms of
			 project managers to 4 to 6 years optimizes the flow of new ideas by empowering
			 experts to take risks, think outside the box, and advance groundbreaking
			 research projects;
		Whereas to address the needs of the military, DARPA’s
			 senior leadership conducts regular expeditions to military bases, command
			 centers, and training centers to talk directly to those fighting the war to
			 solve everyday challenges; and
		Whereas February 7, 2008, marks the 50th anniversary of
			 DARPA’s expert and one-of-a-kind ingenuity that transformed our military
			 strength: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes the 50th anniversary of the Defense Advanced Research Projects
			 Agency and commends the organization for its valuable contributions to the
			 United States.
		
